                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                        Case No.: 4:19-CR-00014-CDL-MSH-1
 JEFFERY FLAKES



                         ORDER ON MOTION FOR CONTINUANCE

        Defendant Jeffrey Flakes has moved the Court to continue the pre-trial hearing of his case,

presently scheduled for December 20, 2019, and to continue his trial to the March 2020 trial term.

The Government does not oppose this motion.             Defendant was arraigned on a superseding

indictment on September 17, 2019 and remains in custody. A continuance is needed because

Defendant has retained counsel, Michael Eddings, who has not yet filed an entry of appearance with

this Court.   The Defendant had been represented by appointed counsel who has discontinued his

representation in light of Defendant’s representation that he has retained Mr. Eddings’ as counsel.

New counsel and the defendant need additional time to complete the pretrial investigation and research

and enter in negotiations with the government if warranted.       NEW COUNSEL SHALL FILE HIS

ENTRY OF APPEARANCE WITHIN 14 DAYS OF TODAY’S ORDER.                                      APPOINTED

COUNSEL SHALL NOTIFY NEW COUNSEL OF THIS DIRECTIVE.                          Should counsel find that he

has been able to negotiate a satisfactory disposition without a jury trial he will notify the Court for a

change of plea date before the March 2020 trial term. The Court finds that it is in the interests of

justice to continue the case and that this interest outweighs the interest of Defendant and the public

in a speedy trial.     Failure to grant a continuance could result in a miscarriage of justice.

Accordingly, Defendant’s Motion for Continuance [Doc. 34] is GRANTED, and it is hereby

ordered that this case shall be continued until the Court’s March 2020 calendar (which starts Feb

24, 2020). The delay occasioned by this continuance shall be deemed excludable pursuant to the

provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.
It is SO ORDERED, this 12th day of December 2019.


                     s/Clay D. Land
                     HONORABLE CLAY D. LAND
                     UNITED STATES DISTRICT COURT
